PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/884,663
Filing Date: 27 May 2020
Appellant(s): Coverstone et al.



__________________
Wayne H. Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	In response to the Appellant’s argument that The Examiner Relies on a Straw Man Argument, that Shin’s charging is not selective (Pages 5-6) and that Shin’s SBM is constantly providing power to Shin’s charging interface regardless of Shin’s LL (or Shin’s UL), if Shin’s battery level never reaches Shin’s UL (Page 6), the Examiner respectfully disagrees.  
	Shin states that “through the interactive graphical user interface 510, the user can set to charge the handheld device 410 when a battery level of the handheld device 410 is lower than a threshold LL”.  (Page 7 lines 14-16)  This is in direct contradiction to the Appellant’s assertion that the SBM is constantly providing power to Shin’s charging interface regardless of Shin’s LL.  In Shin’s example shown in Fig. 5, the LL is set at 20%.  Assuming the handheld device begins the day at 100% battery level and drains throughout the day, the SBM (in the protective case, with the slave battery) will not begin to charge the handheld device until the battery level in the handheld device drops below 20%.  (Page 7 lines 21-24)

	This seems best described by Shin in paragraphs Pages 7-8 [0033-0036], with reference to Fig. 5.  Accordingly, the Examiner is not convinced by the Appellant’s arguments of a clear error.  

	In response to the Appellant’s argument that the Examiner contradicts his own allegation of selective coupling by agreeing that “Shin will never charge (allegedly couple) the handheld device battery (via the allegedly inherent charging interface) to the slave battery module, if Shin’s handheld device battery level never falls below LL (Pages 6-7), the Examiner respectfully disagrees.  
	As described above on Pages 7-8 [0033-0036] and in Fig. 5, the Examiner views Shin’s teachings as being completely consistent with the claim language.  The Appellant’s mobile phone (with respect to claim 1) has two states; the battery coupled (i.e. recharging the mobile phone) and the battery uncoupled (i.e. not recharging the mobile phone) based on the “passthrough charging parameter”.  The Examiner’s understanding of claim 1 is that if the “passthrough charging parameter” is never changed to the value equating to i.e. true), then the battery would never be coupled and recharging would never occur.  The Examiner does not view this as utilizing hindsight.  
	
	In response to the Appellant’s argument that The Examiner Relies on Shin’s Timing to Show Coupling (Pages 7-10), the Examiner respectfully disagrees.  
	As seen in Fig. 5 of Shin, a LL and an UL is set by the user.  (Page 7 [0033])  Shin states the LL is the battery level of the handheld device that once detected, the charging process will begin to charge the battery of the handheld device from the (slave) battery.  (Pages 7-8 [0034])  The Examiner views this as being equivalent to the “passthrough charging parameter” being in the true state and coupled in Shin.  Once the battery level of the handheld device reaches the UL, the charging of the battery of the handheld device is stopped.  (Page 7 lines 16-18)  The Examiner views this as being equivalent to the “passthrough charging parameter” being in the false state and uncoupled in Shin.  The Examiner views Shin’s capability of an automatic decision, by the logic within the handheld device as showing “selectively”, as claimed.  (Pages 7-8 [0034])

	In response to the Appellant’s argument that Shin’s SAC may use Shin’s SBM to charge Shin’s handheld device a first time and may not use Shin’s SBM to charge Shin’s handheld device a second time – even though Shin’s UL and LL are exactly the same during the first time and the second time (Page 8), the Examiner respectfully disagrees.  
	The Examiner’s view of Shin’s teaching is that once the battery of the handheld device dropped below the LL a second time, the charging process would begin again until the battery of the handheld device reaches the UL or as a third possibility, the (slave) 
	
	In response to the Appellant’s argument regarding the second graph and that Shin Does NOT Charge regardless of the alleged “passthrough charging parameter” (Page 9), the Examiner respectfully disagrees.  
	The Examiner’s view of the hypothetical graph/scenario is that the logic within Shin that decides the “passthrough charging parameter” has not been triggered to the true state in order for charging to begin because the battery level of the handheld device has not reached the LL.  
	It is noted, the LL is user defined within Shin (Page 8 [0035]) and that the user can change the “passthrough charging parameter” to the true state (resulting in coupling/charging) by moving the LL to a level higher than the current battery level of the handheld device.  However, the Appellant is incorrect by asserting that “Shin Does NOT Charge regardless of the alleged “passthrough charging parameter”.  In the hypothetical example represented by the graph, Shin is not charging because the passthrough charging parameter is in the false state, telling the logic to not charge.  

Shin Charges regardless of the alleged “passthrough charging parameter” (Pages 9-10), the Examiner respectfully disagrees.  
	The Examiner’s view of the hypothetical graph/scenario is that the logic within Shin that decides the “passthrough charging parameter” has not been triggered to the false state (resulting in uncoupling/stopping charging) because the battery level of the handheld device has not reached the UL.  
	It is noted, the UL is user defined within Shin (Page 8 [0035]) and that the user can change the “passthrough charging parameter” to the false state (resulting in uncoupling/stopping charging) by moving the UL to a level lower than the current battery level of the handheld device.  However, the Appellant is incorrect by asserting that “Shin Charges regardless of the alleged “passthrough charging parameter”.  In the hypothetical example represented by the graph, Shin is charging because the passthrough charging parameter is in the true state, telling the logic to charge.  

	In response to the Appellant’s arguments regarding claim 11 (Page 10), the Examiner respectfully disagrees.  
	The Examiner does not disagree that “external power is coupled to the charging receptacle” within Shin.  In fact, Shin discusses external power in many sections throughout the application, specifically with regards to Figs. 7 and 8.  (Pages 5-6 [0018-0019] and Pages 9-10 [0039-0044])
	However, the Examiner disagrees that Shin does not still use thresholds and logic to determine the equivalent of a “passthrough charging parameter” to use the external 
	If the battery level of the cover (slave) battery is above the upper threshold, then charging from the external power would not occur.  However, if the battery level of the cover (slave) battery is below the upper threshold, then charging from the external power would occur.  The logic found in Shin is equivalent to the “selectively couple” according to the “passthrough charging parameter” found in claim 11.  

	With respect to the Appellant’s argument regarding claim 23, the Examiner views the additional explanation above as similarly relevant and maintains the original rejection accordingly.  

	Appellants' arguments with respect to dependent claims 7-10, 17-22 and 28-32 are arguments of first impression for the examiner, i.e., they were not raised in prosecution before this point and were raised for the first time in the appeal brief of 11/30/2020.  In the interests of having a complete record, the Examiner will now address these new arguments.

	In response to the Appellant’s argument regarding claims 7 and 28 (Page 11), the Examiner respectfully disagrees.  


	In response to the Appellant’s argument regarding claims 8 and 29 (Pages 11-12), the Examiner respectfully disagrees.  
	It is noted, the LL is user defined within Shin (Page 8 [0035]) and that the user can change the “passthrough charging parameter” to the true state (resulting in coupling/charging) by moving the LL to a level higher than the current battery level of the handheld device, which is available for the user to reference via the graphical user interface shown in Fig. 5.
	
	In response to the Appellant’s argument regarding claims 9, 19 and 30 (Page 12-13]), the Examiner respectfully disagrees. 
	The Examiner cited the Abstract of Coakley to explain that Coakley teaches a power management system and method.  The Examiner believes the Abstract still provides that overview.  

	Finally, the Examiner notes with respect to the claim language, claim 9 does not require a step of “determining that a flow of charge to the charging interface is below a threshold and generating a warning because of the determining”, nor that the warning actually be based on any determination or even a comparison with a threshold but rather more broadly “generate a warning if (by happenstance) a flow of charge to the charging interface is below a threshold”.  

	In response to the Appellant’s argument regarding the Examiner’s Clear Error Regarding Dependent Claims 10, 20 and 31, the Examiner respectfully disagrees.
	Coakley provides the ability to prioritize which battery to charge.  (see Coakley Paragraphs [0026], [0054] and [0091])  The Examiner’s view (of first impression) is that it does not matter whether the “flow of charge to the charging interface is below a threshold” or not, Coakley provides the ability to prioritize which battery to charge.  This all-encompassing ability to prioritize which battery to charge includes times when the “flow 
	As an aside, Coakley does recognize when the “flow of charge is below a threshold” as seen in Table 1 Substate 5 providing the Charging Trickle and the standard Charge.  (Coakley Page 4 [0052])  

	In response to the Appellant’s argument regarding the Examiner’s Clear Error Regarding Dependent claim 17 (Pages 14-15), the Examiner respectfully disagrees.  
	Shin’s third threshold can be user selectable.  (Pages 9-10 [0042])  
	Additionally, Shin explicitly states in [0044] that “when the handheld device 410 of FIG. 4 is placed into the insertion device 420 of FIG. 7 or FIG. 8, and the user sets to charge the handheld device 410 through the interactive graphical user interface, the handheld device 410 can control the slave application circuit SAC to charge the battery of the handheld device 410 with the external power Power IN, or charge the slave battery module SBM, or simultaneously charge the battery of the handheld device 410 and the slave battery module SBM.”	
	As described above, Shin enables the user to set the UL threshold, LL threshold (Page 8 [0035]) and the third threshold.  (Pages 9-10 [0042])  In addition to the current battery level of the handheld device (viewable to the user as seen in Fig. 5), Shin provides the ability to independently charge the battery of the handheld device or the cover (slave) battery from an external power supply, or to charge them simultaneously from an external power supply.  (Page 10 [0044])
i.e. decoupling the cover battery), via the graphical user interface.  
	
	In response to the Appellant’s argument regarding the Examiner’s Clear Error Regarding Dependent Claim 18 (Pages 15-16), the Examiner respectfully disagrees.  
	Shin’s third threshold can be user selectable.  (Pages 9-10 [0042])  
	Additionally, Shin explicitly states in [0044] that “when the handheld device 410 of FIG. 4 is placed into the insertion device 420 of FIG. 7 or FIG. 8, and the user sets to charge the handheld device 410 through the interactive graphical user interface, the handheld device 410 can control the slave application circuit SAC to charge the battery of the handheld device 410 with the external power Power IN, or charge the slave battery module SBM, or simultaneously charge the battery of the handheld device 410 and the slave battery module SBM.”
	As described above, Shin enables the user to set the UL threshold, LL threshold (Page 8 [0035]) and the third threshold.  (Pages 9-10 [0042])  In addition to the current battery level of the handheld device (viewable to the user as seen in Fig. 5), Shin provides the ability to independently charge the battery of the handheld device or the cover (slave) battery from an external power supply, or to charge them simultaneously from an external power supply.  (Page 10 [0044])	
	Accordingly, Shin teaches the ability to charge both the battery of the handheld device and the cover battery from external power, simultaneously, via the graphical user interface.  

	In response to the Appellant’s argument regarding claims 21, 22 and 32 (Pages 16-17), the Examiner respectfully disagrees. 
	It is the Examiner’s opinion that the teachings of Huang do not conflict with those of Shin.  Specifically, if the user stopped charging the battery of the handheld device via the switch/interface on the case of Huang; this scenario would be treated exactly the same way as if the cover (slave) battery of Shin was depleted before reaching the UL level.  Charging would stop before reaching the UL level, but otherwise the functionality of the handheld device and cover would be the same.  

	In response to the Appellant’s argument regarding claim 22 (Pages 17-18), the Examiner respectfully disagrees.  
	The Examiner agrees with the Appellant’s view that Huang’s switch 1412 allows switching of power to the battery of the mobile device, but does not stop the flow of charge to the battery of the cover.  
	However, it is noted that Shin provides protection when charging the cover (slave) battery in order to prevent charge saturation and to prolong the service life of the battery.  (See Shin Pages 7-8 [0034] “charging of the battery of the handheld device 410 is automatically stopped, so as to avoid charge saturation of the battery to prolong its service life” and Page 10 [0043] “the upper threshold can also be 99% of the rated capacity of the slave battery module SBM to avoid charge saturation of the slave battery module SBM” and “When the battery level of the slave battery module SBM reaches the upper 
	Accordingly, the Examiner views the combination of Shin’s over saturation charging protection with the ability to provide a user interface for controlling the charging process on the mobile phone cover of Huang, to meet the Appellant’s claim limitation.  
	
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        
Conferees:
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                                        
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.